                 Case 3:20-cv-05356-BHS Document 25 Filed 05/20/20 Page 1 of 4



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     REBECCA FAUST,                                   CASE NO. C20-5356 BHS
 8
                             Plaintiff,               ORDER DENYING PLAINTIFF’S
 9          v.                                        MOTION FOR A TEMPORARY
                                                      RESTRAINING ORDER
10   JAY INSLEE, Governor of the State of
     Washington; CHRIS LIU, Director of
11   Enterprise Services,

12                           Defendants.

13
            This matter comes before the Court on Plaintiff Rebecca Faust’s (“Faust”) motion
14
     for temporary restraining order (“TRO”). Dkt. 10. The Court has considered the
15
     pleadings filed in support of and in opposition to the motion and the remainder of the file
16
     and hereby denies the motion for the reasons stated herein.
17
                     I.   PROCEDURAL AND FACTUAL BACKGROUND
18
            On April 28, 2020, the Court granted Faust’s motion to proceed in forma pauperis
19
     and accepted Faust’s civil rights complaint against Defendants Jay Inslee, Governor of
20
     the State of Washington (“Governor Inslee”) and Chris Liu, Director of Enterprise
21
     Services (“Liu”) (collectively “Defendants”). Dkt. 3. Faust alleges that on April 6, 2020,
22


     ORDER - 1
              Case 3:20-cv-05356-BHS Document 25 Filed 05/20/20 Page 2 of 4



 1   she submitted a permit request to the Department of Enterprise Services (“DES”) to hold

 2   a rally on the State Capital grounds on May 1, 2020. Id. at 3. On April 7, 2020, a DES

 3   employee emailed Faust rejecting her permit request because DES has cancelled all

 4   permitted events to slow the spread of COVID-19 and to comply with Governor’s

 5   Inslee’s directives. Dkt. 3-6 at 1. Faust immediately appealed. Dkt. 3 at 5. On April 11,

 6   2020, Liu denied Faust’s appeal citing Governor Inslee’s “Stay Home, Stay Healthy”

 7   proclamation, which banned all gatherings until at least May 4, 2020. Dkt. 3-9. Faust

 8   asserts that these actions violate her free speech rights and right to peacefully assemble.

 9   Dkt. 3 at 8. Faust seeks declaratory and injunctive relief and damages of $50,000 per

10   year, pro-rated to the time her rights have been restricted. Id. at 7–8.

11          On May 5, 2020, Faust filed the instant motion for TRO seeking both specific and

12   general relief. Dkt. 10. Generally, Faust seeks an injunction enjoining Defendants from

13   (1) enforcing Governor Inslee’s proclamations, including all extensions and permutations

14   thereof; (2) prohibiting persons from leaving home, traveling, peacefully assembling,

15   attending or hosting social events, and similar events; (3) restricting public transportation,

16   which Faust relies upon to travel; and (4) prohibiting the closure of rental facilities. Dkt.

17   10-1, ¶ A–C. Specifically, Faust asserts that “[a] gathering of one, just isn’t any fun” and

18   requests that the Court enjoin Defendants to permit her to “hold a protest rally at the State

19   Capital, outdoors, on June 8, 2020.” Id. at 4. Faust concedes that “she has not

20   submitted” a permit request for her intended rally. Id. at 5, ¶ 5.

21

22


     ORDER - 2
              Case 3:20-cv-05356-BHS Document 25 Filed 05/20/20 Page 3 of 4



 1          On May 12, 2020, Defendants responded and opposed the motion on numerous

 2   grounds, including standing, ripeness, and failure to exhaust administrative remedies.

 3   Dkt. 20. On May 14, 2020, Faust replied

 4                                        II. DISCUSSION

 5          A party requesting preliminary relief “must establish that [she] is likely to succeed

 6   on the merits, that [she] is likely to suffer irreparable harm in the absence of preliminary

 7   relief, that the balance of equities tips in [her] favor, and that an injunction is in the public

 8   interest.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008).

 9          In this case, Defendants argue that the Court should deny Faust’s motion because

10   she lacks standing, her claims are not ripe, and she has failed to exhaust her

11   administrative remedies. Dkt. 20 at 15–19. The Court agrees with Defendants on all

12   three issues. First, Faust concedes that she has not filed an application for her intended

13   June 8, 2020 rally at the State Capital. Without an actual denial of a permit application

14   and appeal, Faust fails to establish any actual injury and violation of a constitutional

15   right. Defendants concede that citizens may enjoy public lands as long as they maintain

16   six feet between individuals outside the citizen’s immediate household. If Faust’s idea of

17   recreating on public lands involves protesting at the State Capital, then it seems like she

18   could as long as the land is open to the public and she follows the physical distancing

19   requirements. However, unless and until Faust seeks a permit and Defendants provide

20   her actual reasons why her permit is rejected, the Court has nothing to review.

21          Second, Faust generally challenges numerous aspects of Governor Inslee’s

22   proclamations. Faust’s alleged harms, however, “amount to no more than a ‘generalized


     ORDER - 3
              Case 3:20-cv-05356-BHS Document 25 Filed 05/20/20 Page 4 of 4



 1   grievance’ shared in substantially equal measure by . . . a large class of citizens, and thus

 2   do not warrant the exercise of jurisdiction.” San Diego Cty. Gun Rights Comm. v. Reno,

 3   98 F.3d 1121, 1131–32 (9th Cir. 1996) (internal quotations omitted).

 4          Third, in this pre-enforcement action, Faust fails to “demonstrate a realistic danger

 5   of sustaining a direct injury as a result of the statute’s operation or enforcement.” Babbitt

 6   v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979) (citing O’Shea v.

 7   Littleton, 414 U.S. 488, 494 (1974)). Faust fails to establish a realistic threat of any

 8   criminal enforcement action as a result of her course of conduct. Faust only has “plans to

 9   reassemble.” Dkt. 23 at 4. Such generic assertions do not meet the prerequisites for

10   seeking redress. Therefore, the Court denies Faust’s motion because she has failed to

11   establish that she is likely to succeed on the merits of her claims or that she will suffer

12   irreparable harm in the absence of preliminary relief.

13                                          III. ORDER

14          Therefore, it is hereby ORDERED that Faust’s motion for a TRO, Dkt. 10, is

15   DENIED.

16          Dated this 20th day of May, 2020.

17

18

19
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge

20

21

22


     ORDER - 4
